Exhibit 10.2

EXECUTION VERSION

CORPORATE SPONSORSHIP AND

MANAGEMENT SERVICES AGREEMENT

THIS CORPORATE SPONSORSHIP AND MANAGEMENT SERVICES AGREEMENT (this “Agreement”)
is made as of November 20, 2006, by and between QUEPASA CORPORATION, a Nevada
corporation (together with its subsidiaries, the “Sponsor”), MEXICANS &
AMERICANS THINKING TOGETHER FOUNDATION, INC., a Delaware not-for-profit
corporation (the “Organization”), and MEXICANS & AMERICANS TRADING TOGETHER,
INC., a Delaware corporation (the “Guarantor”).

WHEREAS, the Sponsor operates a bicultural (Spanish/English) Internet portal and
online community primarily aimed at the United States Hispanic market (the
“Business”);

WHEREAS, the Organization operates a bicultural (Spanish/English) Internet
portal and online community primarily aimed at the United States Hispanic market
for the purpose of encouraging bi-cultural Mexicans and Americans to think
together and take action to understand and solve the major problems of Mexico
and the United States for the benefit of people of both nations, informing
people of both nations about issues, stimulating discussion and feedback,
collecting data and ultimately crafting proposals for solutions that are
presented to community leaders, policy makers, and other interested parties (the
“Organization Purpose”);

WHEREAS, the Sponsor desires to support the Organization and the Organization
Purpose by providing the Services (as defined herein) on favorable terms and the
commitment to make contributions on the terms and subject to the conditions set
forth herein;

WHEREAS, the Guarantor and its affiliates have already expended substantial sums
for the formation and development of the Organization and the Guarantor desires
to further support the Organization and the Organization Purpose by guaranteeing
the Organization’s obligations to pay the Costs and Expenses hereunder;

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Representations and Warranties of the Parties. Each party hereto represents
and warrants to each other party hereto as follows:

1.1 Organization. Such party is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.

1.2 Authority. Such party has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by such party and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such party and no further action is required by such party in connection
herewith. This Agreement has been duly executed and delivered by such party and



--------------------------------------------------------------------------------

constitutes a valid and binding obligation of such party enforceable against it
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

1.3 No Conflict. The execution, delivery and performance of this Agreement by
such party and the consummation by such party of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of such
party’s certificate or articles of incorporation, bylaws or other organizational
or charter documents, (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument or other understanding to which such party is
a party or by which any property or asset of such party is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which such party is subject (including federal and state securities laws and
regulations and the CAN-SPAM Act of 2003), or by which any property or asset of
such party is bound or affected.

1.4 Consents and Approval. No consent, approval, authorization or order of, or
any filing (other than by the Sponsor and the Guarantor with the Securities and
Exchange Commission and by the Organization with the Internal Revenue Service)
by such party or declaration with, any court or governmental agency or body is
required in connection with the execution and delivery by such party of this
Agreement, the consummation by such party of the transactions contemplated
hereby, or the performance by such party of its obligations hereunder.

1.5 Warranties by Sponsor. The Sponsor represents and warrants to the
Organization throughout the term of this Agreement as follows:

(a) Service Warranty. The Web Services to be performed by it shall be performed
in a timely, reputable and competent manner in accordance with prevailing
commercially reasonable professional standards.

(b) Intellectual Property Warranty. To the knowledge of the Sponsor, the Sponsor
Tools (as defined below), the provision of Web Services by the Sponsor and its
subcontractors to the Organization, including the development, operation,
maintenance and enhancement of the Site and all software programs operated on
the Site, do not and shall not infringe or breach any intellectual property
rights of another person or entity. Sponsor has not received any notice of nor
is Sponsor aware of any basis for any claim of such infringement against the
Sponsor or any entity from which the Sponsor has obtained such rights.

(c) Performance. The software and Site shall comply in all material respects,
and operate in substantial conformance, with the descriptions and
representations regarding the software and Site (including performance and other
capabilities, completeness, characteristics, specifications, configurations,
standards, functions, materials, components and requirements) that are set forth
in this Agreement and the Specifications set forth in Exhibit A. The software
and Site will be of high quality and free of defects in material and workmanship
in all material

 

2



--------------------------------------------------------------------------------

respects. The Sponsor agrees to fix at its own expense any errors, defects,
bugs, viruses, design flaws and similar inherent problems in the software and
Site, including upgrades.

(d) Third Party Software. Sponsor shall take commercially reasonable measures to
ensure that all third-party products provided or used by the Sponsor in
connection with the Web Services provided hereunder do not infringe upon any
third party’s intellectual property rights, nor make use of any misappropriated
trade secrets.

(e) Ownership Warranty. The Sponsor represents and warrants that the Sponsor
owns, free and clear of all liens and encumbrances, all right, title and
interest, including any intellectual property rights, in and to the tangible
property and technology and the like that the Sponsor intends to use or uses to
provide the Web Services (including the source code), or has received
appropriate licenses, leases or other rights from third parties to permit such
use.

(f) No Virus. All software developed, created or used pursuant to this
Agreement, will not contain any program, routine, device or other undisclosed
feature, including without limitation, a so-called time bomb, virus, date
disabling code, software lock, or other harmful code, defect or design flaw
which is designed to delete, disable, deactivate, interfere with or otherwise
harm any software, program, data, system or service, or which is intended to
provide unauthorized modifications.

(g) Warranty Against Disabling of the Site. No portion of the Site will contain
any protection feature designed to prevent its use; and the Sponsor will not
impair the operation of the Site in any way other than by order of a court of
law.

(h) Warranties of Compatibility:

(i) All software incorporated into the Site and the Sponsor’s system will be
fully compatible with the server on which the Site are loaded;

(ii) All data stored on the Site and the Sponsor’s system will be reasonably
free of content errors and omissions; and

(iii) The Site shall be designed for use by visitors with little or no training.

(i) Open Source Warranty. None of the Site, Deliverables or Source Code is or
will be subject to any “copyleft” or other obligation or condition (including
any obligation or condition under any “open source” license such as the GNU
Public License, Lesser GNU Public License or Mozilla Public License) that:
(i) requires or conditions the use, operation, publication, reproduction or
distribution of the Site on the disclosure, licensing or distribution of any
Source Code for any portion of the Site; or (ii) otherwise imposes any
limitation, restriction or condition on the right or ability of the Organization
to use, operate, publish, reproduce or distribute the Site.

(j) Warranty of Expertise. The Sponsor is highly skilled and experienced in
designing, producing, hosting and maintaining Web sites, and also possesses the
expertise needed to develop, host and maintain the Site. The Sponsor
acknowledges that the Organization

 

3



--------------------------------------------------------------------------------

is relying upon the skill and expertise of the Sponsor for the performance of
this Agreement. The Sponsor represents and warrants that it has or will have
unrestricted access to all necessary equipment, and that it is staffed and
administratively supported in a manner sufficient to fulfill the Sponsor’s
obligations under this Agreement.

2. Provision of Services.

2.1 Provision of Services. During the Term, the Sponsor shall develop, operate
and host the Organization’s Internet website located at <www.matt.org> and
provide to the Organization all services necessary to conduct such operations,
including technical support and maintenance services and other services
necessary to grow and advance the Organization Purpose through the
Organization’s Internet website (collectively, the “Services”), including the
following Web Services (as defined below):

2.2 Development Services.

(a) Services. The Sponsor agrees to perform and provide to the Organization
services for design, development, implementation, support and hosting of a
Website (“Site”) that the Organization desires to make available on the
Internet, as set forth on Exhibit A, which exhibit shall be finally agreed upon
between the parties after joint consultation (“Scope of Work”). The Scope of
Work, Specifications (as defined below), Deliverables (as defined below) and all
Services set forth in this Section 2 and all Exhibits hereto are collectively
referred to as the (“Web Services.”) The Organization will have and retain
ultimate and final editorial control over the Site, including determining
whether to launch or maintain the Site on the Internet. Except as specified
herein or otherwise agreed to in writing by the parties, the Sponsor shall not
host any content on the Site without the Organization’s prior written consent.

(b) The Site and Specifications. The Sponsor shall design, author and develop
the Site in accordance with the Scope of Work and the specifications detailed in
Exhibit A, which shall be finally agreed upon between the parties after joint
consultation (“Specifications”). Exhibit B shall provide a schedule of
deliverables including, without limitation, the Beta Version of the Site, Design
(as defined below), Source Code (as defined below), Upgrades and Modifications,
and the final version of the Site (“Deliverables”), setting forth the time table
for the Sponsor’s provision of the Web Services (“Deliverable Schedule”). The
Site may incorporate certain developer’s tools provided by the Sponsor which
include, without limitation, computer software (in object and source code form),
script, programming code, data and HTML code (the “Sponsor Tools”). Sponsor may
also create and provide images, illustrations, graphics, designs, data,
multimedia files, information and/or text for inclusion in the Site (“Created
Content”), which Created Content shall be work for hire and considered part of
the Deliverables. The Site shall also incorporate the materials provided by the
Organization including, without limitation, trademarks or service marks, images,
illustrations, graphics, multimedia files and/or text (“Organization Content”),
provided that the Organization delivers such Organization Content to the Sponsor
promptly and in such media and/or electronic file format(s) designated by the
Sponsor. The Sponsor shall not distribute, copy, reproduce, redistribute,
delete, edit, alter, modify, or make any use of Organization Content except as

 

4



--------------------------------------------------------------------------------

specifically set forth in this Agreement. The Organization shall not distribute,
copy, reproduce, redistribute, delete, edit, alter, modify, or make any use of
the Sponsor Tools except as specifically permitted and set forth in this
Agreement.

(c) Source Code. Simultaneously with its delivery of the Site to the
Organization, the Sponsor shall deliver a true, accurate and complete copy of
all source code or password protected interpretive code relating to the Site,
including without limitation, source files and screen layouts of each of the web
pages of the Site (“Source Code”). As new Source Code is developed, the Sponsor
will deliver a new copy of the Source Code to the Organization within two
(2) weeks from creation of such new Source Code. For avoidance of doubt, all
Source Code delivered to Organization shall also include Sponsor Code (as
defined below) contained in the Sponsor Tools.

2.3 Licenses.

(a) Grant of License to Sponsor. The Organization grants to the Sponsor, and the
Sponsor accepts from the Organization, a non-exclusive, worldwide, royalty-free,
non-transferable, limited license during the Term of this Agreement to edit,
modify, adapt, translate, exhibit, publish, transmit, copy, prepare derivative
works from, distribute, perform, display and use any Organization Content solely
as expressly permitted in this Agreement in connection with the Site and/or the
Sponsor’s performance under this Agreement.

(b) Grant of License to the Organization. The Sponsor grants to the
Organization, and the Organization accepts from the Sponsor, a perpetual,
non-terminable, non-transferable, non-exclusive, royalty-free, paid in full,
sublicensable, worldwide, irrevocable license to copy, perform, display, create
derivate works from and distribute on the Internet and use for the Organization
Purpose the Sponsor Tools.

(c) Source Code Ownership and License. The Source Code is a Deliverable and
considered a work for hire; accordingly, all Source Code shall be owned by the
Organization except for such Source Code that was pre-existing as part of the
Sponsor Tools (“Sponsor Code”). Sponsor hereby grants to the Organization a
perpetual, nontransferable, non-exclusive, royalty-free, sublicensable,
worldwide, irrevocable license (for which the Organization has paid in full) to
use the Sponsor Code for the Site, including without limitation each of the web
pages furnished to the Organization by the Sponsor. The license granted
hereunder shall authorize the Organization, inter alia, to modify, adapt,
change, enhance or update the Sponsor Code for the Site and each of the web
pages to create related or derivative works and compile the resulting source
code to create object code thereof, and to allow employees and consultants of
the Organization to have access to the Sponsor Code for the Site and web pages
to be able to accomplish any of these purposes.

(d) License to Sponsor for Source Code. The Sponsor shall have the
non-exclusive, perpetual, worldwide, fully paid, royalty-free, irrevocable,
limited right to use any Created Content and Source Code developed by Sponsor
for Organization in connection with the Deliverables or Site for Sponsor’s
business purposes, except for any Source Code related to or underlying the
Site’s “Look and Feel” and Organization Content; provided, however, that

 

5



--------------------------------------------------------------------------------

Sponsor may not use any Created Content or Source Code for the creation,
development, design or hosting of any third party website.

2.4 Site Development and Delivery.

(a) Deliverables. Upon the Sponsor’s receipt of all Organization Content
identified in the Specifications in Exhibit A the Sponsor shall commence the
development and design Services and prepare for the Organization’s review and
approval mockup designs (“Design”) for the homepage, as well as back page
template, both of which shall be delivered to the Organization in accordance
with the Deliverable Schedule in Exhibit B. Upon Design approval, the Sponsor
will commence development of a preliminary working copy of the Site (“Beta
Version”), which shall be delivered to the Organization in accordance with the
Deliverable Schedule. Following activation of the Beta Version, the Sponsor
shall commence development of the Site which shall be delivered to the
Organization in accordance with the Deliverable Schedule.

(b) Revisions. Upon delivery of each of the Design, the Beta Version and the
Site to the Organization, the Organization shall have thirty (30) business days
to review and provide a written request for revisions, if desired. Upon receipt
of such request for revision, the Sponsor shall promptly implement the requested
revisions that are within the Scope of Work and the Specifications. If further
revisions are requested by the Organization, the parties shall repeat this
process as expeditiously as possible, until such time as the Organization
accepts the Site as a final version.

(c) Upgrades; Modifications. The Sponsor shall provide all upgrades and
modifications to the Site. All such upgrades and modifications shall be
considered part of the Deliverables and included in the Web Services. All Source
Code for upgrades and modifications shall be provided to the Organization.

(d) Additional Functionality. From time to time, the Organization may request
that the Sponsor implement additional functionality to the Site (“Additional
Functionality”). Upon submission of a written request concerning the Additional
Functionality to the Sponsor, the Sponsor shall evaluate such Additional
Functionality and submit to the Organization for the Organization’s acceptance,
a written estimate of the Costs and Expenses (as defined below) for such
Additional Functionality. If the Organization agrees to the Sponsor’s estimate,
the Additional Functionality shall be appended to and incorporated by reference
into Exhibit A.

(e) Testing. The Sponsor shall fully test, and correct where needed, the Site
and each Deliverable and additional revisions and conduct a soft launch of the
Beta Version and the Site to the Organization’s satisfaction.

(f) Acceptance. The Organization agrees that any delivery of a Deliverable by
the Sponsor which is not rejected or otherwise the subject of additional
revisions within thirty (30) business days of delivery shall be deemed accepted
except to the extent it is not in conformance with the Scope of Work and
Specifications, in which event it shall be corrected by the Sponsor as specified
elsewhere in this Agreement.

 

6



--------------------------------------------------------------------------------

(g) Copyright Notice. The Sponsor will affix the following copyright notice to
the Site and all accompanying documentation: “Copyright 2006 MATT Foundation,
Inc.” This notice will be on all tangible versions of each of the web pages
delivered under this Agreement and any associated documentation. It will also be
programmed into all web pages delivered hereunder so that it appears at the
beginning of all visual displays of such web pages

2.5 Hosting of the Site.

(a) The Sponsor agrees to provide hosting services for the Site and all software
utilized in the operation and performance of the Site (“Hosting Services”) as
more generally set forth on Exhibit C, subject to the requirement that the
Sponsor shall provide all reasonably necessary facilities, utilities, software
and hardware to host, maintain, manage, operate and support the Site according
to standards that are equal to and no less than the standards Sponsor has and
imposes for its own website in the conduct of Sponsor’s Business (“Sponsor
Website Standards”). The Sponsor shall provide such hosting services under the
single uniform record locator (“URL”) <www.matt.org> in a load balanced, secured
environment with appropriate backup, failover, monitoring, support and disaster
recovery components.

(b) The Sponsor shall provide all services required to operate, maintain and
support the Site on an on-going basis, including backups, server maintenance and
troubleshooting. The Sponsor shall provide complete facilities management,
including data backups, computer hardware maintenance, network hardware
maintenance, installation of software updates and fixes as supplied by the
manufacturers of the computer and network hardware in place, and any other tasks
as required to operate the Site in accordance with the requirements and other
obligations herein.

(c) From time to time, the Organization may submit materials to the Sponsor to
update information on the Site (“Updates”), and the Sponsor will modify the Site
to incorporate the Updates within two (2) business days following its receipt of
the Updates if such Updates are easy to implement or three (3) business days if
they are not easy to implement. The Organization may also request revisions in
the Site (“Revisions”). Updates and Revisions shall be provided by the
Organization in hard copy, written form or electronic form and the Sponsor shall
be responsible for modifying such where necessary into machine readable form
necessary for loading on the Site’s server. The Sponsor shall back up and
archive the web pages to be revised and updated before and after such updates
are made.

(d) The Sponsor shall configure its servers to capture standard visitor log
information needed to provide detailed traffic/site performance reports for the
Site. At the Organization’s request, the Sponsor shall provide multiple and
targeted reports. The Sponsor shall also help interpret the reports and make
recommendations to the Organization based on the reports. The Organization and
the Sponsor shall work in good faith to establish report formats for the
Organization service, quality assurance and service level metrics.

(e) The Sponsor’s hosting standards shall conform to the Sponsor Website
Standards. The Sponsor shall provide the Site with regular routing and other
systems administration, network administration and support services necessary to
maintain continuous,

 

7



--------------------------------------------------------------------------------

full and unrestricted connection. The Sponsor shall ensure (i) substantially
error free operation of the Site to the Sponsor Website Standards,
(ii) correction of any deficiencies; and (iii) operation of the Site in
accordance with service levels consistent with or superior to the response time
of Sponsor’s website.

(f) The Sponsor shall provide the Site with continuous full and unrestricted
connection to the Internet and service availability 100% of the time,
twenty-four (24) hours a day, seven (7) days a week, excepting necessary site
maintenance.

(g) In accordance with applicable law and regulations the Sponsor shall:
(1) maintain the Site in a secure manner in conformance with the Sponsor Website
Standards, including, but not limited to, restricting access to servers,
providing locked facilities, encrypted password protection, server cages,
redundant power and data, and transmission circuits and connectors, and ensuring
that the Site contain the prevailing industry standard advanced technologies
with respect to encryption software, security safeguards, procedures and
firewalls; (2) enforce the Sponsor Website Standards for network, data and
physical site security in order to protect the privacy and confidentiality of
the Organization information and User Information (as defined below) and to
prevent access to such data by unauthorized users; and (3) ensure that the Site
is and will be free of any software disabling devices or internal controls,
including, without limitation, time bombs, viruses, or devices of similar
nature. The Sponsor shall promptly notify the Organization if the Sponsor should
become aware of any unauthorized access, or attempt to gain unauthorized access,
to the Site.

(h) In the event any Hosting Services has been or is expected to be unavailable
for more than twenty-four (24) hours, a disaster recovery event will be declared
and operations will be transferred by the Sponsor to warm disaster recovery site
within twenty-four (24) hours of such declaration of disaster; and the Sponsor
will safeguard any works in progress to ensure that they will not be affected by
a disaster. The Sponsor has delivered to the Organization a true and completed
copy of its disaster recovery plan, a copy of which will be provided to the
Organization, and shall provide to the Organization any modifications thereto
within five (5) days after modification.

(i) The Sponsor shall provide technical support in accordance with Exhibit C,
including telephone and other electronic support, during regular business hours,
by personnel who have the knowledge to assist the Organization, Organization
personnel, clients, and insurers, and third parties selected by the Organization
in identifying and resolving problems regarding the use of the Site. The Sponsor
will provide support to the Organization in keeping with the level of urgency.
In addition, the Sponsor will provide help line and second level technical
support to the Organization personnel in respect of the Site via telephone from
7:00 a.m. to 9:00 p.m. (Eastern time) during Business Days, to a maximum of
1,200 hours per calendar year with a maximum of 150 hours per month. The Sponsor
shall provide 24 hour a day, seven day a week infrastructure technical support
by pager.

(j) If the Organization should request any additional hosting or related
services from the Sponsor, the Sponsor shall provide a written quote to the
Organization for the Costs and Expenses therefor, providing either a fixed cost
or per diem rate for such services. Upon acceptance by the Organization of such
quote, the Sponsor shall perform the services in question.

 

8



--------------------------------------------------------------------------------

2.6 Other Web Services.

(a) Domain Name Registration. If requested by the Organization, the Sponsor
shall register on behalf of the Organization any domain names for the Site. The
Sponsor will direct such additional URLs to the Site located at <www.matt.org>.
All rights, including intellectual property rights, in and to the domain names
shall vest and remain with the Organization.

(b) User Information. The Sponsor shall provide the Organization on a bi-weekly
basis downloads of User Information from the Site, in the form requested by the
Organization. To the extent necessary to comply with applicable law and
regulations and the Organization’s privacy policy, Sponsor shall ensure that all
User information is encrypted in transit in storage and in backup at all times.

(c) Training. The Sponsor shall provide the Organization with the training
services and documentation listed in Annex 2 to this Agreement.

2.7 The Sponsor shall use its commercially reasonable efforts to perform the
Services in a manner which is consistent in all material respects with the same
degree of care as the Sponsor uses in the operation of its own Internet website
and related operations.

2.8 The Sponsor and the Organization shall use reasonable good faith efforts to
cooperate with each other in all matters relating to the provision and receipt
of the Services. Such cooperation shall include exchanging relevant information
and obtaining all third party consents, licenses, sublicenses or approvals
necessary to permit the Sponsor to perform its obligations hereunder. If the
Sponsor reasonably believes that it is unable to provide any Service because of
a failure to obtain necessary consents, licenses, sublicenses or approvals, the
parties shall cooperate to determine the best alternative approach, if any, to
the providing of such Service.

2.9 Existing MATT.ORG Website. Sponsor will not use or rely on any content,
software or other materials from the exting MATT.ORG website without the prior
written consent of Organization.

2.10 Access. The Organization shall, and shall cause its applicable affiliates
to, make available on a timely basis to the Sponsor all information reasonably
requested by the Sponsor to enable the Sponsor to provide the Services. The
Organization shall, and shall cause its applicable affiliates to, provide to the
Sponsor reasonable access to the premises of the Organization and such
affiliates and to the systems, software and networks located therein, to the
extent necessary for the purpose of providing the Services. The Sponsor shall
ensure that it complies, and shall cause its third party contractors to comply
with the Organization’s privacy policy, the Sponsor Website Standards regarding
security and other similar policies and procedures, and in all material
respects, with applicable law.

 

9



--------------------------------------------------------------------------------

3. Contribution Commitment.

3.1 Initial Period. From the date hereof, through October 31, 2009 (the “Initial
Period”), the Sponsor shall provide the Organization, from time to time, with
contributions of immediately available funds sufficient to pay all of the
Organization’s Operating Costs (the “Initial Period Contribution Commitment”).
For purposes of this Agreement, “Operating Costs” means the Organization’s
expenses incurred to fund its day-to-day operations, including: (i) occupancy
expenses, (ii) utilities, (iii) office, computer and other equipment,
(iv) advertising and marketing expenses, (v) salaries, benefits and reasonable
expenses of professional and administrative staff, (vi) fees and expenses of
consultants performing the function of professional or administrative staff
(including any consultants engaged by the Organization), and (vii) the services
of outside professionals (including accountants and attorneys) retained to
obtain and maintain the tax exempt status of the Organization under
Section 501(c)(4) of the Internal Revenue Code of 1986, as amended (the “IRC”);
provided, however, that Operating Costs shall not include Costs and Expenses and
shall not include Special Events Costs.

3.2 Subsequent Period. From November 1, 2009 through October 31, 2016 (the
“Subsequent Period”), the Sponsor shall provide the Organization, from time to
time, with contributions of immediately available funds sufficient to pay all of
the Organization’s Operating Costs and Special Event Costs (the “Subsequent
Period Contribution Commitment” and, together with the Initial Period
Contribution Commitment, the “Contribution Commitment”). For purposes of this
Agreement, “Special Events Costs” are the costs by the Organization in
furtherance of the Organization Purpose outside of the conduct of its day-to-day
operations, including: (a) hosting and participating in conferences and events;
(b) the commencement of new activities, such as start up costs for the proposed
micro-lending program; and (c) media campaigns.

3.3 Limitation on Contribution Commitment.

(a) Annual Cap. Anything in Section 3.1 or Section 3.2 to the contrary
notwithstanding, for each calendar year during the Term, the Contribution
Commitment shall not exceed $1.2 million (such amount pro rated for the actual
number of months in calendar years 2006 and the final calendar year of the Term)
less the Costs and Expenses for such calendar year (or portion thereof).

(b) Prior Approval Required for Certain Special Events Costs. Notwithstanding
Section 3.2, the Sponsor shall not be required to make contributions with
respect to any single Special Events Costs or series of related Special Events
Costs in excess of $50,000, unless not less than 15 days prior to the incurrence
of such Special Event Costs, the Organization provides to the Sponsor a
certificate of a duly authorized officer: (x) containing a reasonable good faith
estimate of such Special Events Costs, and (y) certifying that such estimated
Special Events Costs are in the Organization’s business judgment in furtherance
of the Organization Purpose and are of a type and in an amount consistent with
the expenditures permitted to be made by an organization subject to
Section 501(c)(4) of the IRC (the “Special Events Costs Certificate”). If the
Sponsor believes that such Special Events Costs are not rationally related to
the Organization Purpose or are not of a type and in an amount consistent with
the expenditures permitted to be made by an organization subject to
Section 501(c)(4) of the

 

10



--------------------------------------------------------------------------------

IRC, then within ten days of receipt of the Special Events Costs Certificate,
the Sponsor may send a notice (the “Special Events Dispute Notice”), setting
forth its disagreement with the Special Events Costs Certificate to the
Organization. Unless the Sponsor timely sends a Special Events Dispute Notice,
the Special Events Costs Certificate shall be deemed accepted, and the Sponsor
shall be obligated to fund the Special Events Costs estimated in the Special
Events Costs Certificate, subject to the other limitations set forth herein. If
the Sponsor timely sends a Special Events Dispute Notice, and the parties are
unable to resolve such Special Events Dispute Notice within ten days of receipt,
then the matter shall be submitted to a mutually acceptable third party, with
experience with not-for-profit entities for a determination at to whether the
Special Events Costs are rationally related to the Organization Purpose and are
of a type and an amount consistent with the expenditures permitted to be made by
an organization subject to Section 501(c)(4) of the IRC. The determination of
such third party shall be final and binding, and the costs of such third party
determination shall be allocated in the same manner as the Accounting Firm
Expenses are allocated pursuant to Section 14.5(b).

3.4 Payment of Contribution Commitment. Subject to Section 3.3 above,

(a) Initial Contribution. Within two business days of the date hereof, and on
the first business day following each of January 1, 2007 and April 1, 2007, the
Sponsor shall pay, by wire transfer of immediately available funds to an account
designated in writing by the Organization, $125,000 as an advance against the
Operating Costs.

(b) Quarterly Contribution During the Balance of the Term. On the first business
day of each calendar quarter during the Term, commencing with the calendar
quarter beginning July 1, 2007, the Sponsor shall pay, by wire transfer of
immediately available funds to an account designated in writing by the
Organization, an amount equal to the average of the Operating Costs (and with
respect to the Subsequent Period, the Special Events Costs) of the Organization
for the preceding two calendar quarters, as reflected in Organization Reports
described in Section 3.5 below.

(c) Requisitions of Additional Contributions during the Term. From time to time,
the Organization may request that the Sponsor provide additional contributions
of immediately available funds to fund the Operating Costs, and during the
Subsequent Period, the Special Events Costs. Such requests shall take the form
of a certificate certifying (x) the amount of the contribution requested,
(y) that such contribution is for Operating Costs or, during the Subsequent
Period only, Special Events Costs, and (z) that the available funds of the
Organization on either a cash or an accrual basis are less than $75,000. The
Sponsor shall wire transfer immediately available funds in the amount set forth
in any such request to an account designated by the Organization within three
business days of the receipt of any such request.

3.5 Organization Report. Within 45 days of the end of each calendar quarter
during the Term, the Organization shall provide to the Sponsor and the Guarantor
a report (the “Organization Report”) detailing the amount of Operating Costs
and, during the Subsequent Period only, the Special Events Costs incurred by the
Organization during such calendar quarter and a reconciliation of the
contributions received from the Sponsor to such Operating Costs and, if
applicable, Special Events Costs. The Organization Report shall be certified by
a duly authorized officer of the Organization.

 

11



--------------------------------------------------------------------------------

4. Website Hyperlink; Trademark Usage.

4.1 Hyperlink. During the Term and subject to the other provisions of this
Section 4, each of the Sponsor and the Organization shall provide a hyperlink
from its Internet website to the Internet website of the other party using such
other party’s icon (“Icon”), and shall use its commercially reasonable efforts
to organize its own Internet website in a manner designed to encourage visitors
and users of its own Internet website to visit and use the other’s Internet
website. The Organization is providing the hyperlink in recognition of Sponsor’s
contributions to the Organization. The Sponsor and the Organization may add,
change or delete the Content underlying any such hyperlink on their respective
Internet websites at any time.

4.2 Organization Grant. The Organization hereby grants to the Sponsor the
nonexclusive, nontransferable, nonassignable right during the Term to copy,
transmit, distribute and display the Organization trademark, logo, slogan and
Icon (“Organization Material”) solely on the Sponsor website for the specific
purposes authorized herein. The Organization also authorizes the Sponsor to
promote the fact that the Organization Site is accessible through the Sponsor
website, provided that any such statement: (i) does not state or imply that the
Organization sponsors, authorizes or is the source or origin of the Sponsor
website; and (ii) does not disparage the Organization, its services, products,
members or affiliates. All use of the Organization Material hereunder shall
inure to the benefit of the Organization and shall not create any right, title
or interest in the Sponsor. As between the Organization and the Sponsor, the
Organization owns exclusively all right, title and interest in and to the
Organization Material throughout the world and in perpetuity. The Organization
shall have the right to disapprove any use of the Organization Material in its
sole discretion. The Sponsor shall not: (i) do anything inconsistent with the
Organization’s ownership of the Organization Material; (ii) use the Organization
Material in such a manner as to imply endorsement by the Organization;
(iii) make any representation regarding, or on behalf of, the Organization; or
(iv) use the Organization Material in video or printed works, software or any
other materials for any reason.

4.3 Sponsor Grant. The Sponsor hereby grants to the Organization, its affiliates
and agents the nonexclusive, nontransferable, nonassignable right during the
Term to copy, transmit, distribute and display the Sponsor trademark, logo,
slogan and Icon (the “Sponsor Material”) solely on the Organization Site for the
specific purposes authorized herein. The Sponsor also authorizes the
Organization to promote the fact that the Sponsor website is accessible through
the Organization Site, provided that any such statement: (i) does not state or
imply that the Sponsor sponsors, authorizes or is the source or origin of the
Organization Site; and (ii) does not disparage the Sponsor, its services,
members or affiliates. All use of the Sponsor Material hereunder shall inure to
the benefit of the Sponsor and shall not create any right, title or interest in
the Organization. As between the Organization and the Sponsor, the Sponsor owns
all right, title and in and to the Sponsor Material throughout the world and in
perpetuity. The Sponsor shall have the right to disapprove any use of the
Sponsor Material in its sole discretion, subject to the requirements of
Section 4.7. The Organization shall not: (i) do anything inconsistent with the
Sponsor’s ownership of the Sponsor Material; (ii) use the Sponsor Material in
such a manner as to imply endorsement by the Sponsor; (iii) make any
representation regarding, or on behalf of,

 

12



--------------------------------------------------------------------------------

the Sponsor; or (iv) use the Sponsor Material in video or printed works,
software or any other materials for any reason.

4.4 Organization Icon. The Organization shall furnish to the Sponsor within
fourteen (14) days of execution of this Agreement one color digital
representation of the Organization Icon in a graphics format reasonably
requested by the Sponsor (or in “GIF” or “JPEG” format, if the Sponsor shall not
have designated a format). If Organization subsequently modifies the
Organization Icon, it shall furnish a representation in the same format which
the Sponsor shall substitute for the prior version within seven (7) days after
receipt.

4.5 Display of Organization Icon. During the Term, the Sponsor shall display on
the Sponsor website a text and/or graphic (using the Organization Icon)
hyperlink to take visitors from the Sponsor website to the Organization Site.
The Sponsor shall use the Organization Icon only as provided (1) and shall not
modify or alter the Organization Icon in any way. The Sponsor shall display the
Organization Icon at least as prominently as other links on the same page. The
Sponsor shall not: (i) frame the Organization Site; (ii) modify or alter the
Organization’s content or display; (iii) use the Organization Icon as a static
image; or (iv) use the Organization Icon on any Web Site that, in the
Organization’s sole discretion, disparages the Organization or its services,
infringes the Organization’s intellectual property rights, imperils the
Organization’s desired status as a 501(c)(4) organization or violates any state,
federal or international law.

4.6 Sponsor Icon. The Sponsor shall furnish to the Organization within fourteen
(14) days of execution of this Agreement one color digital representation of the
Sponsor Icon in a graphics format reasonably requested by the Organization (or
in “GIF” or “JPEG” format, if the Organization shall not have designated a
format). If the Sponsor subsequently modifies the Sponsor Icon, it shall furnish
a representation in the same format which the Organization shall substitute for
the prior version within seven (7) days after receipt. The Sponsor Icon shall be
subject to the reasonable approval of the Organization and the requirements of
Section 4.7. The Organization shall use the Sponsor Icon only as provided and
shall not modify or alter the Sponsor Icon in any way. The Organization shall
not: (i) frame the Sponsor website; (ii) modify or alter Sponsor’s content or
display; (iii) use the Sponsor Icon as a static image; or (iv) use the Sponsor
Icon on any website that, in Sponsor’s sole discretion, disparages Sponsor or
its services, infringes Sponsor’s intellectual property rights, or violates any
state, federal or international law.

4.7 Limitations on Sponsor Material.

(a) Sponsor Material presented on the Organization Site shall be subject to the
following terms and conditions:

(i) Sponsor Material may include, in addition to the Sponsor’s trademark and
name (A) the Sponsor’s logos and slogans, so long as they do not include
qualitative or comparative descriptions of the Sponsor or its goods and services
(unless such qualitative or comparative descriptions are an established part of
the Sponsor’s identity); (B) listings of the Sponsor’s locations, telephone
numbers or web addresses; and (C). “value-neutral” descriptions, displays or
visual depictions of the Sponsor or its goods or services.

 

13



--------------------------------------------------------------------------------

(ii) Sponsor Material may not include qualitative or comparative language; price
information or other indications of saving or value; endorsement by the
Organization; or inducement to purchase, sell or use a product or service. Only
the Sponsor’s name or trademark will be displayed on the “home page” of the
Organization Site. Any other Sponsor Material, and any hyperlink from the
Organization Site to the Sponsor’s website using the Sponsor Icon, will be
displayed on a “Sponsor Page” maintained on the Organization Site and linked to
the home page of the Organization Site.

(b) This Section 4.7 shall be interpreted and implemented in a manner such that
Sponsor Material is treated as “use or acknowledgement” and is not treated as
“advertising” for purposes of section 513(i) of the IRC.

5. Subcontractors/Third Party Materials.

5.1 The Sponsor may subcontract any or all of the Web Services to be performed
hereunder to a subcontractor approved in advance in writing by the Organization,
provided that the Sponsor first obtains (i) a written acknowledgement from the
subcontractor that the subcontractor is familiar with the contents of this
Agreement and agrees to be bound by the terms and conditions herein and the
privacy policy of the Organization, and (ii) a work for hire agreement, in the
form attached hereto and incorporated herein as Annex 1, executed by the
subcontractor (“Work for Hire Agreement”). The Sponsor shall provide the
Organization with a copy of both the acknowledgement and Work for Hire Agreement
signed by the subcontractor within three (3) business days from execution of the
Work for Hire Agreement. The Sponsor shall be responsible for the
subcontractor’s compliance with the Sponsor’s obligations under this Agreement
and for the acts of such individuals and companies comprising the subcontractor.
The Sponsor shall continue to maintain overall responsibility for the provision
of the Web Services.

5.2 It is the Organization’s understanding that some of the materials created or
produced by the Sponsor or its subcontractors for the Site on the Organization’s
behalf may involve the incorporation or use of third party materials, including,
without limitation, third-party software, images, video, audio, multimedia, and
text (collectively, “Third Party Materials”). The Sponsor shall not incorporate
or use any Third Party Materials in the Site without prior written approval by
the Organization. Upon approval, the Sponsor shall secure, where available,
licenses on the Organization’s behalf for the perpetual, worldwide, fully paid,
royalty-free, irrevocable, sublicensable right to use such Third-Party Materials
in any manner throughout the world, and, unless otherwise agreed to by the
parties in writing, the Sponsor shall be solely responsible for obtaining such
third party intellectual property rights and payment of all fees for any such
licenses. Sponsor will not use any Third Party Material for which it fails to
obtain a license or permission. To the extent the Sponsor plans to incorporate
or incorporates any such Third Party Materials into the Site, the Sponsor shall
identify such Third Party Materials in writing to the Organization and the
source of the Sponsor’s authority to incorporate the Third Party Materials into
the Organization’s Site.

 

14



--------------------------------------------------------------------------------

6. Proprietary Rights.

6.1 Works for Hire. The Sponsor hereby acknowledges and agrees that all right,
title and interest and copyright and all other intellectual property or other
proprietary rights in and to the Deliverables, including without limitation, the
Source Code and Created Content, the Site and all content therein, except the
Sponsor Tools and Third Party Materials, shall belong solely and exclusively to
the Organization. Without limiting the foregoing, the Sponsor acknowledges that
the Sponsor’s work and Web Services hereunder and all results thereof are works
created under the Organization’s direction and control and which have been
specifically ordered or commissioned by the Organization. The parties hereby
expressly agree that the Site and Deliverables and all components thereof, in
whole or in part, shall be considered “works made for hire” under the United
States Copyright Act of 1976, as amended (17 U.S.C. § 101, et seq.). The sole
right of copyright in and to the Site and Deliverables and all the Organization
Content therein shall belong to the Organization in perpetuity. To the extent
that the Site and Deliverables are deemed other than a “work made for hire”
owned by the Organization, the Sponsor hereby grants, assigns and transfers to
the Organization, its successors and assignees, all of the Sponsor’s right,
title and interest in and to the copyrights of such materials not deemed to be
the Sponsor Tools and Third Party Materials and all renewals and extensions of
the copyrights that may be secured under the laws now or hereafter in force and
effect in the United States of America or any other country or countries in
perpetuity including any and all “moral rights” and all past, present and future
claims and causes of action related thereto. The Sponsor shall, without charge
to the Organization, execute, verify, acknowledge, deliver, and file any and all
formal assignments, recordations and any other documents which the Organization
may prepare and reasonably call for to give effect to the provisions of this
Agreement. If the Sponsor fails to take such actions within ten (10) days after
the Organization’s requests execution, verification, acknowledgment, delivery or
filing, the Sponsor hereby irrevocably appoints the Organization as its
attorney-in-fact (which appointment shall be deemed a power coupled with an
interest) with full powers of substitution and delegations, to execute, verify,
acknowledge and deliver any such assignments, recordations, and/or other such
documents. The Sponsor shall not make or authorize any use of the Site or
Deliverables or any parts thereof, including the Sponsor’s contributions
thereto, except as expressly permitted herein or as expressly directed in
writing by the copyright owner, the Organization.

6.2 Sponsor Ownership. Except as otherwise set forth herein, the Sponsor shall
retain all right, title and interest (including copyright and other proprietary
or intellectual property rights) in the Sponsor Tools, Sponsor Code and the
Sponsor Material.

6.3 Organization Ownership. The Organization shall retain all right, title and
interest (including copyright and other proprietary or intellectual property
rights) in the Deliverables, Organization Content, the Site’s “Look and Feel”,
Source Code, Created Content and the Organization Material.

6.4 Limitations. Content shall be subject to international laws, U.S. federal,
state and/or local laws and regulations, or other restrictions. Neither party
shall provide to the other or contribute to the Deliverables any content that
may be obscene, defamatory, harassing, grossly offensive, malicious, or that
infringes or misappropriates the patent, copyright, trademark, database or other
intellectual property or proprietary right of any person.

 

15



--------------------------------------------------------------------------------

6.5 User Information. As to information collected from users of the Site (“User
Information”), the Organization (as between Organization and the Sponsor) shall
own all such User Information and the Sponsor agrees that it shall not use such
information for any reason without the prior written consent of the
Organization. In the event of termination of the Agreement for any reason or
upon the Organization’s request, the Sponsor shall immediately transfer all such
User Information to the Organization and delete any User Information in its
possession. The parties hereby agree that all such User Information shall be
“Confidential Information” of the Organization under this Agreement.

7. Payments.

7.1 Initial Period Payments by the Organization. During the Initial Period, the
Organization shall reimburse the Sponsor for its Costs and Expenses of providing
the Services, not to exceed $500,000 per annum. Subject to Section 7.2(b), the
Sponsor shall be obligated to provide the Services notwithstanding the fact that
the Costs and Expenses exceed $500,000 per annum.

(a) The “Costs and Expenses” of the Services means the sum of (i) the actual
direct costs of the Sponsor in providing the services, consisting of:
(x) out-of-pocket expenses directly attributable to the provision of the
Services, including the costs of consultants for time spent providing the
Services, and (y) a charge for the actual time of the Sponsor’s personnel spent
providing the Services, based on a pro rata portion of the salary and benefits
of such personnel; provided, however, that (I) the Sponsor shall not incur any
single out-of-pocket expense or series of related out-of-pocket expenses in
excess of $50,000 without the prior written approval of the Organization and
(II) out-of-pocket expenses shall not include any amounts with respect to the
Sponsor’s overhead, and (ii) $50,000 per quarter representing an allocation of
the Sponsor’s overhead.

(b) Within 45 days of the end of each calendar quarter, the Sponsor shall
provide to the Organization a detailed invoice setting forth the Costs and
Expenses incurred in such calendar quarter, certified by the Chief Financial
Officer of the Sponsor (the “Costs and Expenses Invoice”).

(c) The Organization shall wire transfer immediately available funds to the
Sponsor within two business days of the date hereof and at the beginning of each
calendar quarter within the Initial Period (with the first and the last such
payments being pro rated for the portion of the quarters included in the Initial
Period) as an advance against the obligation to reimburse Costs and Expenses as
provided herein, an amount equal to the lesser of: (i) $125,000 and (ii) the
average Costs and Expenses for the preceding two calendar quarters as reflected
in the last two Costs and Expenses Invoices. Following the conclusion of the
Initial Period and the delivery of the last Costs and Expenses Invoice related
thereto, the parties shall make such payment as is necessary for the amounts
paid between the parties to equal the amount due pursuant to the first paragraph
of Section 7.1.

 

16



--------------------------------------------------------------------------------

7.2 Obligation and Limitation on Services Based on Payment of Costs and
Expenses.

(a) Subject to (b) below, the Sponsor shall be obligated to provide the Services
during the Subsequent Period notwithstanding the fact that the Organization
shall have no reimbursement obligation with respect to Costs and Expenses.

(b) If both (i) the Sponsor has complied with the advance approval requirements
of Section 7.1(a) above and the budgeting and notice provisions of Section 7.3
below, and (ii) the sum of (x) the Costs and Expenses to be incurred by the
Sponsor in providing the Services and (y) the payments made with respect to the
Contribution Commitment during any calendar year of the Term exceeds
US$1.2 million (or pro rated amount for 2006 and the last calendar year of the
Term) (the “Excess Amount”), then the Sponsor shall not be required to provide
any further Services unless and until the Organization pays to the Sponsor an
amount equal to such Excess Amount. Until such time as either (A) the
Organization pays any outstanding Excess Amount and agrees to pay any additional
Excess Amount for the balance of the applicable calendar year, or (B) the
commencement of a new calendar year, the provisions of Section 8.3(d) and
(e) shall apply.

7.3 Budget and Notice.

(a) The Sponsor and the Organization shall use their commercially reasonable
efforts to establish a budget for Costs and Expenses (based on the
Organization’s projections described in the next sentence) for each calendar
year no later than December 15 of the preceding calendar year (the “Budget”)(as
so budgeted, the “Budgeted Costs and Expenses”). The Budget shall be developed
with the goal of enabling the Sponsor to perform the Services so that the sum of
Budgeted Costs and Expenses plus Operating Costs as projected by the
Organization and with respect to the Subsequent Period only, Special Events
Costs as projected by the Organization, shall not exceed $1.2 million for the
calendar year.

(b) The Sponsor shall use its commercially reasonable efforts to notify the
Organization of (i) any material increase in actual Costs and Expenses over
Budgeted Costs and Expenses, and (ii) at such time as it projects that actual
Costs and Expenses for any calendar quarter will exceed $200,000.

(c) Upon the request of the Organization, the Sponsor shall use its commercially
reasonable efforts to alter the Budget and the provision of the Services so as
to enable Sponsor to continue providing Services without creating Excess
Amounts.

8. Term and Termination.

8.1 Except as otherwise expressly provided herein, this Agreement shall commence
as of the date hereof and shall continue until October 31, 2016 (the “Term”).

8.2 This Agreement may be terminated prior to the end of the Term as follows:

(a) if the Organization or the Guarantor, on the one hand, or the Sponsor, on
the other hand, shall cause or suffer to exist any material breach of any of its
respective obligations under this Agreement, including any failure to make
payments when due or to use

 

17



--------------------------------------------------------------------------------

commercially reasonable efforts to satisfy any obligation hereunder, and the
breaching party does not cure such default in all material respects within 30
days after receiving written notice thereof from the non-breaching party, the
non-breaching party may terminate this Agreement, including the provision of
Services pursuant hereto, immediately by providing written notice of termination
to the breaching party; or

(b) by the Sponsor if (i) the Sponsor has complied with the advance approval
requirements of Section 7.1(a) and the budgeting and notice provisions of
Section 7.3, and (ii) the Organization has failed to pay any Excess Amount
within 30 days of receiving a demand therefor; provided, however, that any Costs
and Expenses in excess of Budgeted Costs and Expenses that were not the subject
of a specific notice pursuant to Section 7.3(b) and are subject to a good faith
Objection Notice pursuant to Section 14 shall not be included for purposes of
determining the existence of an Excess Amount for purposes of this
Section 8.2(b).

8.3 In the event of a termination (including any termination pursuant to
Section 8.2) or expiration of this Agreement:

(a) The Sponsor (or any successor or resulting entity, as applicable) shall be
entitled to the payment by the Organization (or by the Guarantor to the extent
provided in Section 10) of all amounts due to the Sponsor under Section 7.1 of
this Agreement through the date of such termination or expiration.

(b) Licenses granted herein to hyperlink to each party’s website and use the
Sponsor Material or the Organization Material, as applicable, shall terminate
and each party shall immediately remove the other party’s Icon from its site and
cease any other use of the Sponsor Material or the Organization Material, as
applicable.

(c) The license granted to the Sponsor to use Organization Content shall
terminate and the Sponsor shall return to the Organization all Organization
Content in its possession.

(d) The Sponsor shall make available to the Organization or as the Organization
directs, all User Information in the possession, custody or control of the
Sponsor, including, without limitation, User Information stored in computer
storage, or magnetic or optical media, on microfilm, microfiche or other
micro-form, or otherwise, in a form and on such media as reasonably requested by
the Organization.

(e) The Sponsor shall cooperate and work in close consultation with the
Organization to ensure the orderly transfer of the Site operations, with minimum
expense and disruption, to an alternative supplier selected by the Organization
or in-house to the Organization. In no event shall the Sponsor permit a
cessation of the operation of the Site during the period of time it takes to
effectively migrate the Site and the operations of the Site to an alternative
supplier.

8.4 Termination of this Agreement shall not relieve any party from liability for
a breach of this Agreement occurring prior to such termination (or with respect
to a breach by the Organization, any obligation of Guarantor with respect
thereto pursuant to Section 12).

 

18



--------------------------------------------------------------------------------

8.5 Sections 8, 9, 10, 11, 13 and 15 shall survive any termination of this
Agreement.

9. Independent Contractor. In performing the Services hereunder, the Sponsor
shall operate as and have the status of an independent contractor. No employees
of any party hereto shall be considered employees or agents of any other party
hereto, nor shall the employees of any party hereto be eligible or entitled to
any benefits, perquisites or privileges given or extended to the employees of
any other party hereto. Nothing contained in this Agreement shall be deemed or
construed to create a joint venture or partnership between the parties hereto.
No party hereto shall have any power to control the activities and/or operations
of any other party hereto, nor shall any party hereto have any power or
authority to bind or commit any other party hereto.

10. LIMITATION OF LIABILITY.

(a) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EXCEPT WITH
RESPECT TO SECTION 11, IN NO EVENT SHALL ANY PARTY BE LIABLE FOR ANY INCIDENTAL,
SPECULATIVE, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR LOST PROFITS, WHETHER
FORESEEABLE OR NOT (INCLUDING, BUT NOT LIMITED TO, THOSE ARISING FROM
NEGLIGENCE), OCCASIONED BY ANY FAILURE TO PERFORM, OR THE BREACH OF ANY
OBLIGATION UNDER THIS AGREEMENT FOR ANY CAUSE WHATSOEVER.

(b) EXCEPT AS EXPRESSLY SPECIFIED HEREIN, ANY AND ALL EXPRESS AND IMPLIED
WARRANTIES, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PURPOSE OR USE, TITLE, OR NON-INFRINGEMENT, ARE EXPRESSLY
EXCLUDED AND DISCLAIMED BY BOTH PARTIES.

11. Indemnification.

11.1 By Sponsor. The Sponsor agrees to indemnify, hold harmless and defend the
Organization, its Affiliates and their directors, officers, shareholders,
employees and agents from and against any action, claim, demand or liability,
including reasonable attorney’s fees and costs, and fees and expenses of
successfully enforcing this Section 11 (collectively, “Losses”) arising out of,
relating to or in connection with: (i) the Sponsor’s material breach of this
Agreement including a breach of any of Sponsor’s representations in Section 2;
(ii) the gross negligence or willful misconduct of the Sponsor or any
subcontractor; (iii) any allegation that the Sponsor Tools, Created Content,
Third Party Materials, Site or any Deliverable (other than Organization Content)
infringes a third person’s intellectual property rights, including, without
limitation, patent, copyright or trademark right, or misappropriates a third
person’s right of privacy or publicity or trade secrets; (iv) any unauthorized
deletions, additions, or alterations to, or any unauthorized use of,
Organization Content; (v) the acts or omissions of, or breach of the Work for
Hire Agreement by, any subcontractor of Sponsor or any third party contractor in
the provision of any of the Web Services; (vi) Sponsor’s material breach of any
licenses, agreements, consents or permissions to use Third Party Materials; and
(vii) Sponsor’s use of any third party in connection with performance under this
agreement.

 

19



--------------------------------------------------------------------------------

11.2 By Organization. The Organization shall indemnify and hold harmless the
Sponsor (and its directors, officers, agents, service providers and employees)
from and against any and all Losses arising out of, relating to or in connection
with (i) the Organization’s material breach of this Agreement; (ii) the gross
negligence or willful misconduct of the Organization; (iii) any allegation that
the Organization Content (other than the Sponsor Tools, Third Party Materials,
Site or any Deliverable to the extent that such Deliverable is not attributable
to the Organization Content) infringes a third person’s intellectual property
rights, including, without limitation, patent, copyright or trademark right, or
misappropriates a third person’s right of privacy or publicity or trade secrets;
and (iv) any operations or activities of the Organization other than those
arising out of any operations or activities of the Sponsor.

11.3 Matters Involving Third Parties.

(a) If any third party notifies any party hereto (the “Indemnified Party”) with
respect to any matter (the “Third Party Claim”) which may give rise to a claim
for indemnification against the other party hereto (the “Indemnifying Party”)
under this Section 11, then the Indemnified Party shall use reasonable efforts
to notify the Indemnifying Party thereof promptly and in any event within ten
days after receiving any written notice from a third party; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless,
and then solely to the extent that, the Indemnifying Party is actually
prejudiced thereby.

(b) Once the Indemnified Party has given notice of the Third Party Claim to the
Indemnifying Party, the Indemnified Party may, subject to the Indemnifying
Party’s rights to assume the defense of such matter pursuant to paragraph
(c) below, defend against the Third Party Claim in any manner it deems
appropriate.

(c) The Indemnifying Party may assume the defense of the Third Party Claim
within thirty days of notice of such Third Party Claim by the Indemnified Party,
if all of the following conditions are satisfied:

(i) the Indemnifying Party shall have reimbursed the Indemnified Party for the
reasonable costs of defense or investigation for the period prior to the
assumption of the defense;

(ii) the Third Party Claim does not seek injunctive or other equitable relief,
and does not, in the reasonable judgment of the Indemnified Party, subject the
Indemnified Party to a risk of being collaterally estopped from asserting a
defense or claim in any other currently pending or reasonably anticipated
proceeding;

(iii) the Third Party Claim does not assert claims based on the conduct of both
the Indemnified Party and the Indemnifying Party; and

(iv) the Indemnifying Party provides evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party can satisfy its financial
obligations under this Section 11.

 

20



--------------------------------------------------------------------------------

(d) Upon the assumption of the defense by the Indemnifying Party:

(i) the Indemnifying Party shall defend the Indemnified Party against the matter
with counsel of its choice reasonably satisfactory to the Indemnified Party; and

(ii) the Indemnified Party may retain separate counsel at its sole cost and
expense (except that the Indemnifying Party shall be responsible for the fees
and expenses of one separate co-counsel for all Indemnified Parties to the
extent the Indemnified Party is advised, in writing by its counsel, that there
are legal defenses available to the Indemnified Party that are different from or
additional to those available to the Indemnifying Party).

(e) Assumption of the defense of any Third Party Claim by the Indemnifying Party
shall without further action constitute an irrevocable waiver by the
Indemnifying Party of its right to claim at a later date that such Third Party
Claim for which the defense was assumed is not a proper matter for
indemnification pursuant to this Section 11.

(f) The Indemnified Party shall not consent to the entry of a judgment or enter
into any settlement with respect to any Third Party Claim which may give rise to
a claim for indemnification without the written consent of the Indemnifying
Party, which consent may not be unreasonably withheld or delayed; provided,
however, that the consent of the Indemnifying Party shall not be required if
either: (i) the Indemnifying Party has failed to provide indemnification
required to be provided pursuant to this Section 11 for fifteen days after a
request therefor, or (ii) if any of the conditions set forth in
Section 11.3(c)(ii) or (iv) is not satisfied.

(g) The Indemnifying Party shall not consent to the entry of a judgment with
respect to any matter which may give rise to a claim for indemnification or
enter into any settlement, without the written consent of the Indemnified Party;
provided, however, that the consent of the Indemnified Party shall not be
required if all of the following are satisfied: (i) all of the conditions set
forth in Section 11.3(c)(ii) and (iii) are satisfied; (ii) such judgment or
settlement includes a provision whereby the plaintiff or claimant in the matter
releases the Indemnified Party from all liability with respect thereto, and
(iii) the only Losses resulting from such judgment or settlement are monetary
damages which shall be paid by the Indemnifying Party.

12. Guaranty of Guarantor.

12.1 The Guarantor hereby unconditionally and irrevocably guarantees to the
Sponsor the due and punctual payments of all amounts due from the Organization
under Section 7.1 of this Agreement when and to the extent the same are required
to be paid and subject to all of the terms and conditions hereof (the
“Guaranteed Obligations”). If the Organization shall fail to fully and
punctually pay any Guaranteed Obligations when and to the extent the same is
required to be paid, the Guarantor will, upon written demand from the Sponsor,
forthwith pay the Guaranteed Obligations. The obligations of the Guarantor under
this guaranty shall constitute an absolute and unconditional present and
continuing guarantee of payment to the extent provided herein, and shall not be
contingent upon any attempt by the Sponsor to enforce performance by the
Organization.

 

21



--------------------------------------------------------------------------------

12.2 Subject to Section 12.1, the obligations of the Guarantor under this
guaranty are absolute and unconditional, are not subject to any counterclaim,
set-off, deduction, abatement or defense based upon any claim the Guarantor may
have against the Sponsor (except for (i) any defense the Organization may have
against the Sponsor under the terms of this Agreement, including any set-off for
unpaid Contribution Commitment, and (ii) any set-off for amounts due the
Guarantor pursuant to the Support Agreement between the Sponsor and the
Guarantor dated as of the date hereof), and shall remain in full force and
effect without regard to (a) any agreement or modification to any of the terms
of this Agreement or any other agreement which may hereafter be made relating
thereto; (b) any exercise, non-exercise, or waiver by the Sponsor of any right,
power, privilege or remedy under or in respect of this Agreement; (c) any
insolvency, bankruptcy, dissolution, liquidation, reorganization or the like of
the Organization; (d) the absence of any notice to, or knowledge by, the
Guarantor of the existence or occurrence of any of the matters or events set
forth in the foregoing clauses (a) through (c); (e) any transfer of shares of
capital stock or assets of the Guarantor, or any assignment by the Organization
of its rights and obligations under this Agreement; or (f) any other
circumstance, whether similar or dissimilar to the foregoing.

12.3 The Guarantor unconditionally waives (a) any and all notice of default,
non-performance or non-payment by the Organization under this Agreement, and
(b) all notices which may be required by statute, rule of law or otherwise to
preserve intact any rights of the Sponsor against the Guarantor, including,
without limitation, any demand, presentment or protest, or proof of notice of
non-payment under this Agreement.

13. Confidentiality.

13.1 Each of the Sponsor, the Organization and the Guarantor acknowledges that:
(a) such party will receive information of the other parties that is not
available to the general public, and (b) that such information (the
“Confidential Information”) may constitute, contain or include material
non-public information of the other parties (the “Disclosing Party”). Subject to
this Section 13, each of the Sponsor, the Organization and the Guarantor (each a
“Recipient”) agrees to hold, and to cause its respective directors, officers,
employees, agents, third party contractors, vendors, service providers,
accountants, counsel and other advisors and representatives (collectively,
“Representatives”) to hold, in strict confidence, with at least the same degree
of care that such party applies to its own confidential and proprietary
information pursuant to its applicable policies and procedures in effect as of
the date hereof, all Confidential Information that is either in its possession
(including Confidential Information in its possession prior to the date hereof)
or furnished by it or its Representatives at any time pursuant to this
Agreement, and will not use such Confidential Information other than for
performing its obligations hereunder, enforcing its rights hereunder or such
other purposes as may be expressly permitted hereunder; provided that nothing
contained herein shall restrict the Guarantor or its Representatives from
engaging in purchases and sales of securities of the Sponsor in compliance with
applicable laws. Guarantor understands and acknowledges that applicable law
restricts the ability of the Guarantor to engage in transactions involving the
securities of the Sponsor while in the possession of material non-public
information. Confidential Information shall not include information that: (i) is
or becomes available to the general public; (ii) was available to the Recipient
or its Representatives on a non-confidential basis from a source other than the
Disclosing Party; provided, that, the source of such information was not to the
knowledge of the

 

22



--------------------------------------------------------------------------------

Recipient bound by a confidentiality obligation with respect to such
information, or otherwise prohibited from transmitting the information to such
party or its affiliates by a contractual, legal or fiduciary obligation; or
(iii) is independently generated by the Recipient without use of or reference to
any Confidential Information.

13.2 Each Recipient agrees not to release or disclose, or permit to be released
or disclosed, any Confidential Information to any other person, except (a) to
its Representatives who need to know such information and who have been informed
of the confidentiality obligations hereunder and that such Confidential
Information may constitute, contain or include material non-public information
of the Disclosing Party, or (b) as permitted by Section 13.1 or 13.3.

13.3 Notwithstanding anything herein to the contrary, in the event that the
Recipient or any of its Representatives determines on the advice of its counsel
that it is required to disclose any Confidential Information pursuant to
applicable law or the rules or regulations of a governmental authority or
receives any demand under lawful process or from any governmental authority to
disclose Confidential Information, the Recipient, or its Representative, as
applicable, shall, if reasonably practical, notify the Disclosing Party prior to
disclosing or providing such Confidential Information and shall cooperate at the
expense of the Disclosing Party in seeking any reasonable protective
arrangements requested by such Disclosing Party. In the event that a protective
arrangement is not timely obtained, the party that received such request (a) may
thereafter disclose or provide such Confidential Information to the extent
required by such law (as so advised by counsel) or by lawful process or such
governmental authority, without liability therefor, and (b) shall exercise its
reasonable best efforts to have confidential treatment accorded any such
Confidential Information so furnished.

14. Inspection; Right of Audit.

14.1 Maintenance of Books and Records. Each of (such party, the “Preparing
Party”) the Sponsor, with respect to a Costs and Expenses Invoice, or the
Organization with respect to an Organization Report (such reports the “Financial
Reports”) shall prepare and maintain complete and accurate books of account and
records prepared in accordance with GAAP (including the originals or copies of
documents supporting entries in the books of account) covering all transactions
relating to the subject matter of the Preparing Party’s Financial Report. The
Preparing Party shall maintain such books of account, records and documents,
including computer records, until the later of (a) one hundred and twenty days
following the delivery of the last such Financial Report required to be
delivered pursuant to this Agreement (the “Objection Deadline”), or (b) the
final resolution of all Objection Notices (as defined below) which Objection
Notices were delivered prior to the Objection Deadline.

14.2 Right of Inspection. Prior to the Objection Deadline, the Organization and
the Guarantor with respect to a Costs and Expenses Invoice and the Sponsor with
respect to an Organization Report (each a “Reviewing Party”) or its
representatives may, from time to time during regular business hours on
reasonable advance notice, but no more than three (3) times per year, review and
audit the books of account and records and examine and copy all documents and
materials relating to the Financial Reports, including electronically or
otherwise stored data and all equipment necessary or appropriate to access, read
and print all data, books of account

 

23



--------------------------------------------------------------------------------

and records, invoices, credits and receipts for purposes of verifying the
accuracy of the calculations related to the Financial Report.

14.3 Objection Notice. The Reviewing Party shall have until the Objection
Deadline to provide written notice to the Preparing Party (the “Objection
Notice”) of any good faith objection to any portion of any Financial Report,
which objection shall be set forth with reasonable detail in such Objection
Notice. Unless the Reviewing Party timely delivers an Objection Notice with
respect to a Financial Report, such Financial Report shall be deemed to have
been accepted and approved by the Reviewing Party and shall thereafter be final
and binding upon all parties hereto for the purposes hereof. If the Reviewing
Party timely delivers an Objection Notice before the Objection Deadline, then
those aspects of such Financial Report objected to in the Objection Notice shall
not thereafter be final and binding until resolved in accordance with the
remaining provisions of this Section 14; provided, that those aspects of such
Financial Report not objected to in such Objection Notice shall be deemed to
have been accepted and approved by the Reviewing Party and shall be final and
binding upon all parties hereto for the purposes hereof.

14.4 Thirty Day Negotiation Period. Following receipt of any Objection Notice,
the Preparing Party and the Reviewing Party shall discuss in good faith the
applicable objections set forth therein for a period of thirty (30) days from
such receipt and shall, during such period, attempt to resolve the matter or
matters in dispute by mutual written agreement. If the parties reach such an
agreement, (i) such agreement shall be confirmed in writing, (ii) such Financial
Report shall be revised to reflect such agreement, (iii) such Financial Report,
as so revised, shall thereafter be final and binding upon all parties hereto for
the purposes hereof, and (iv) any calculations made or actions taken under
Section 3 or 7 pursuant to such Financial Report shall be recalculated and/or
retaken pursuant to such Financial Report, as so revised.

14.5 Accounting Arbitration. If the parties are unable to reach a mutual
agreement in whole or in part in accordance with Section 14.4 during the thirty
(30) day period referred to therein, then the New York City office of a mutually
agreeable registered public accounting firm not affiliated with any party hereto
(the “Accounting Firm”) shall be engaged to resolve those matters still in
dispute with respect to such Financial Report. In connection with engaging the
Accounting Firm, each party agrees, if requested by the Accounting Firm, to
execute an engagement letter on terms reasonably satisfactory to the Preparing
Party and the Reviewing Party. The Accounting Firm shall make a final and
binding resolution of the disputes or disagreements between the Preparing Party
and the Reviewing Party with respect to such Financial Report. The Accounting
Firm shall be instructed that, in making its final and binding resolution, it
must select a position with respect to such Financial Report that is (A) exactly
the final position of the Preparing Party (as set forth in such Financial
Report), (B) exactly the final position of the Reviewing Party (as set forth in
the Objection Notice), or (C) between the final position of the Preparing Party
and the final position of the Reviewing Party, and that it must make its final
and binding resolution within thirty (30) days of its selection. In any event,
the Accounting Firm shall select such a position by applying the principles and
methods applied in preparing such Financial Report in accordance with this
Agreement. No appeal from such determination shall be permitted.

 

24



--------------------------------------------------------------------------------

(a) Upon the final and binding resolution by the Accounting Firm of the matters
set forth in the Objection Notice, (i) such resolution shall be confirmed in
writing, (ii) such Financial Report shall be revised to reflect such resolution,
(iii) such Financial Report, as so revised, shall thereafter be final and
binding upon all parties hereto for the purposes hereof, and (iv) any
calculations made or actions taken under Section 3 or 7 pursuant to such
Financial Report shall be recalculated and/or retaken in pursuant to such
Financial Report, as so revised. To the extent that, as a result of any
adjustment to such Financial Report pursuant to Section 14.4 or this
Section 14.5, any amounts payable by the parties hereto to the other parties
hereto are adjusted, the applicable party shall pay the adjusted amount (after
giving effect to any such amount originally paid or received pursuant to the
original Financial Report) to the other party by wire transfer of immediately
available funds, together with interest from the date of the delivery of the
original Financial Report to the date of payment at a rate per annum equal to
the “prime rate” published in the “Money Rates” section of The Wall Street
Journal plus 2% per annum.

(b) The costs and expenses for the services of the Accounting Firm (the
“Accounting Firm Expenses”) shall be borne as follows: if the position selected
by the Accounting Firm is exactly the final position of either the Preparing
Party or the Reviewing Party, the party whose position was not selected shall
pay the Accounting Firm Expenses; if the position selected by the Accounting
Firm is between the final position of the Preparing Party and the Reviewing
Party, the party whose position is closest to the position selected by the
Accounting Firm (the “Prevailing Party”) shall pay a percentage of the
Accounting Firm Expenses calculated by dividing the positive difference between
the position of the Prevailing Party and the position of the Accounting Firm by
the total positive difference between the position of the Prevailing Party and
the position of the non-Prevailing Party. The non-Prevailing Party shall pay the
remainder of the Accounting Firm Expenses. Subject to the foregoing sentences
regarding the allocation of the Accounting Firm Expenses, all other fees and
expenses of the Preparing Party relating exclusively to matters described in
this Section 14 shall be borne by the Preparing Party, and all other fees and
expenses of the Reviewing Party relating exclusively to matters described in
this Section 14 shall be borne by the Reviewing Party. The Preparing Party and
the Reviewing Party shall fully cooperate with each other and with the
Accounting Firm to resolve any dispute.

15. Miscellaneous.

15.1 This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without giving effect to
conflict of laws or any other rules or principles which may require the
application of the laws of any other jurisdiction.

15.2 This Agreement, including the exhibits hereto, contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and its exhibits.

15.3 Neither party may assign any of its rights or delegate or cause to be
assumed any of its obligations under this Agreement without the prior written
consent of the other party. Subject to the foregoing, all of the terms,
provisions and conditions hereof shall be binding upon

 

25



--------------------------------------------------------------------------------

and shall inure to the benefit of and be enforceable by the parties hereto, and
their respective heirs, personal representatives, successors and assigns.

15.4 The headings contained herein are for the purposes of convenience only, and
will not be deemed to constitute a part of this Agreement or to affect the
meaning or interpretation of this Agreement in any way. Unless the context
clearly states otherwise, the use of the singular or plural in this Agreement
shall include the other and the use of any gender shall include all others. The
parties have participated jointly in the negotiation and drafting of this
Agreement. If any ambiguity or question of intent or interpretation arises, no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references herein to Sections shall refer to this Agreement unless the context
clearly otherwise requires.

15.5 All notices and other communications hereunder shall be in writing and
shall be deemed given upon (a) transmitter’s confirmation of receipt of a
facsimile transmission, if during normal business hours of a business day,
otherwise on the next business day, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand or (c) the expiration of five
(5) business days (or seven (7) business days where the addressee is not in the
United States) after the day when mailed by certified or registered mail,
postage prepaid, to the addresses set forth in on the signature pages hereto or
to such other address as any party may, from time to time, designate in a
written notice given in a like manner.

15.6 If a court in any proceeding holds any provision of this Agreement or its
application to any person or circumstance invalid, illegal or unenforceable, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those to which it was held to be invalid, illegal or
unenforceable, shall not be affected, and shall be valid, legal and enforceable
to the fullest extent permitted by law, but only if and to the extent such
enforcement would not materially and adversely frustrate the parties’ essential
objectives as expressed in this Agreement. Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties intend that the court
add to this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be valid and enforceable, so as to effect the
original intent of the parties to the greatest extent possible.

15.7 This Agreement does not create, and will not be construed as creating, any
rights enforceable by any person not a party to this Agreement.

15.8 Each party hereby agrees to the exclusive jurisdiction of the federal
district court for the district including either Scottsdale, Arizona and San
Antonio, Texas (or if such federal district courts do not have subject matter
jurisdiction, the state courts in such cities), with respect to any claim or
cause of action arising under or relating to this Agreement, and waives personal
service of any and all process upon it, and consents that all services of
process be made by registered or certified mail, return receipt requested,
directed to it at its address pursuant to Section 15.5 hereof, and service so
made shall be deemed to be completed when received. Each party hereby waives any
objection based on forum non conveniens and waives any objection to venue of any
action instituted hereunder. Nothing in this Section 15.8 shall affect the right
of either party to serve legal process in any other manner permitted by
applicable law. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING

 

26



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS SECTION 15.8 WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE
TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

15.9 This Agreement may be amended, modified, superseded, or canceled only by a
written instrument signed by all of the parties hereto and any of the terms,
provisions and conditions hereof may be waived, only by a written instrument
signed by the waiving party.

15.10 This Agreement may be executed in any number of counterparts and each such
counterpart shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
Facsimile signatures on this Agreement shall be deemed to be original signatures
for all purposes.

[Signatures on following page]

 

27



--------------------------------------------------------------------------------

Exhibit 10.2

EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

QUEPASA CORPORATION 7550 E. Redfield Road, Suite A Scottsdale, AZ 85260 Fax:
                                              Attn: Robert B. Stearns By:   /s/
Robert B. Stearns Name:   Robert B. Stearns Title:   Chairman and Chief
Executive Officer MEXICANS & AMERICANS THINKING TOGETHER FOUNDATION, INC. 329
Old Guilbeau Street San Antonio, TX 78204 Fax:
                                              Attn: Andres Gonzalez Saravia By:
  /s/ Andres Gonzalez Saravia Name:   Andres Gonzalez Saravia Title:   President
MEXICANS & AMERICANS TRADING TOGETHER, INC. 7550 IH 10 West, Suite 630 San
Antonio, TX 78229 Fax:                                               Attn:
Andres Gonzalez Saravia By:   /s/ Andres Gonzalez Saravia Name:   Andres
Gonzalez Saravia Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

Scope of Work

The Sponsor shall create, develop, and implement and host the Site as specified
in this Agreement and the Exhibits attached thereto.

Sponsor shall provide no less than three (3) Design proposals for the Site from
which Organization may choose

Site Specifications

1. Homepage: When the published homepage first loads, users will be looking at a
clean, concise page featuring the Organization logo, as well as other key
visuals. The Sponsor will utilize logo and other identity graphics provided by
the Organization. These other identity graphics will include the logos of major
contributors or supporters of the Organization.

The homepage will include the following components:

a. Welcome Message: This section of the page will feature a dynamically
generated text welcome message.

b. Special Feature: This section will feature flexible homepage real estate for
promoting the primary objectives and messages, to include important programs or
initiatives of the Organization. A prime example would be a feature promoting
the Organization’s [volunteer recruitment campaign], complete with links to more
information about the volunteer application process and a sign-up form for email
notification once the online [volunteer application is available]. Other
possibilities include upcoming activities and important programs with links.

Displayed within this flex-space can also be less prominent links to two to
three other featured items. Clicking on the teaser copy will take the user to
the full text of the specific item within the Site.

c. Email Sign-Up: Copy will invite users to sign up to receive email news from
the Organization. Upon entering a valid email address, users will be taken to a
page prompting them to complete a sign-up form indicating their complete contact
information, as well as areas of interest and the frequency of contact they
desire.

Broadcast email tools provided under this Agreement will allow the Organization
to selectively send email messages based on the user’s profile. This will help
keep users informed and engaged, as well as help drive Site traffic by
incorporating links back to the Site throughout the email communications.

d. Special Thanks: Also displayed on the homepage will be the logos of the major
contributors to and supporters of the Organization with hyperlinks to these
homepages. To economize homepage real estate and maintain the aesthetics of the
Site, these logos will scroll. Additionally, a link to a page where additional
supporters can be recognized will be developed.



--------------------------------------------------------------------------------

e. Navigation Bar: A navigation bar will appear on every page of the Site,
allowing for easy movement throughout the Site. It is important to note that the
main Site navigation will be dynamic, allowing key sections to be suppressed
until the Organization has content and is ready to launch. Similarly, the
dynamic navigation within the Spanish version will also permit the isolated
suppression of Spanish sections that may not yet have translated content from
the English version.

With the Beta Version content fully populated, the main navigation will include
the following items:

Home

About the Organization

Get Involved!

Special Thanks

Contact Us

f. “Go to www.MATT.org”: This section will encourage users to inform their
friends and associates about the Site via electronic postcards made available
via the Site. Special emphasis will be placed on inducing volunteers to recruit
their friends, family and associates to join them in volunteer activities.

g. Contact: Online and telephone contact information for the Organization will
at the Organization’s option appear on this and every page of the Site. The
online contact link will actually link the user to a contact form. Likewise, the
phone number provided by the Organization will be a special number that will
dial into a recording that will take messages and advise users to expect a
response within a timeframe. This section will at the Organization’s option
include the special Organization-provided Site phone number, as well as a
web-based contact form that will capture the user’s name, address, phone, fax,
email, and comments or questions.

h. Privacy and Security Policy: A link to the Organization’s privacy and
security policy, legal disclaimer, and copyright notification will appear at the
bottom of every page of the Site.

i. Navigation Bar: A navigation bar will appear on every page of the Site,
allowing for easy movement around the Site. It is important to note that the
main Site navigation will be dynamic, allowing key sections to be suppressed
until the Organization has content and is ready to launch. Similarly, the
dynamic navigation within the Spanish version will also permit the isolated
suppression of Spanish sections that may not yet have translated content from
the English version.

 

Page 2



--------------------------------------------------------------------------------

With the Site content fully populated, the main navigation will at the
Organization’s option include the following items:

Home

Get Involved!

About the Organization

About Mexico

Media Center

MATT News

MATT Store

Special Thanks

Search

En Español

j. Search: A box providing access to the Site search engine will appear on the
homepage, and users will be able to access the search from any page on the Site
via the navigation bar. A comprehensive search engine utilizing the power of the
Microsoft SQL will allow users to search the site. For each audio and video
file, search terms, titles and abstracts will need to be associated based on its
contents. If available, audio and video transcripts can be incorporated into the
search as well.

k. Privacy and Security Policy: A link to the Organization’s privacy and
security policy, legal disclaimer, and copyright notification will appear at the
bottom of every page of the Site.

l. Retail. The Sponsor will provide a simple online store providing for the
merchandising of up to fifty (50) items with a secured “shopping cart” and
“check out” functionality, to include credit card processing.

m. En Español: This navigation item will allow users to dismiss the English copy
and graphics and reload the homepage with Spanish graphics and copy. All
subsequent pages will utilize the preferred language set.

Administrative Interface

The development of this Site includes the deployment of the Sponsor’s WebSAT™
site administration tool and the Sponsor’s Communications and Mobilization
Center™ online communications tool.

1. Content Management: To manage workflow, the Organization’s WebSAT™ will be
designed to notify the appropriate “publisher” or “editor” user(s) that updates
to the Site have been submitted. This user will be able to link from the email
notification to the approval screen, being prompted for proper login and
password, of course. Once logged on, this administrative screen will allow them
to review new or modified content and publish with a check of a box. If the
content is not approved, a separate feature will prompt the administrator for
comments that will be forwarded to the user with a directive for further
modifications.

Inherent in the WebSAT™ is a hierarchy of user rights, roles and permissions.
These rights can be administered from within the WebSAT™ solution by users with
top-level authorization.

2. Email Tools & List Management: The email sign-up function within the Site
will capture and create a database of user contact information. The
Communications & Mobilization

 

Page 3



--------------------------------------------------------------------------------

Center™ (CMC) will provide the Organization with the tools needed to communicate
with volunteers, members of the media, email update recipients and others
pre-defined in the database.

Built into the WebSAT™ interface, the CMC will only accessible to authorized
users and enables direct email communication. The system will allow users to
modify their preferences, update their subscription list, or even unsubscribe.
The system will also track the email open rate.

Built with an HTML template and allowing for a text-only version of the email,
the CMC will be designed to reflect the Organization’s branding. Moreover, the
select and sort options will be tailored to the options provided in the email
profile form.

Integrated into the CMC solution will be the ability to add, delete or edit the
database of email recipients. Included are search, sort, select and export
capabilities, as well as screen and printable data reports.

3. Reports: Built into the WebSAT™ at the Organization’s option will be a
special reporting section. Built to specifications determined in the design
phase, these custom reports will provide volunteer and other critical data at a
glance required for status and management reports.

4. Audit Trail: The WebSAT™ will also include an audit trail feature that will
detail activity within WebSAT™ with user level detail. All reporting will be
done from within the “Reports” section of the WebSAT™ and only top level users
will have access to the report. The report will contain:

 

  •   Name of user

 

  •   Action user is performing (Add, Update, Delete, Change)

 

  •   Area the user is performing the action

 

  •   The new value of the record and the old value of the record

 

  •   Date/Time the action is performed.

5. Automated Distribution: This system will be constructed to automatically
generate and distribute news releases and other requested data. By virtue of
publishing a new news release to the Site, this content syndication system will
automatically be distributed to all users requesting said information.

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT “B”

DELIVERABLES SCHEDULE

 

TASK NAME

  

DURATION

  

START

  

FINISH

  

RESOURCE NAME

PROYECTO MATT-QUEPASA

   59 days    Fri 11/20/06    Wed 2/14/07   

INFRAESTRUCTURA TARGETS

   7 days    Mon 11/20/06    Fri 12/01/06   

COMPRA E INSTALACION DE EQUIPO

   5 days    Mon 11/20/06    Wed 11/29/06    QUEPASA

PROGRAMACION DE STUDENTS VOICES (JAVA)

   12 days    Mon 11/20/06    Fri 12/08/06   

VERSION BETA

   10 days    Mon 11/20/06    Wed 12/06/06    QUEPASA

VERSION FINAL

   2 days    Fri 11/24/06    Mon 11/27/06    QUEPASA

PROGRAMACION DE WEBSITE MATT (JAVA)

   47 days    Tue 11/28/06    Wed 1/31/07   

VERSION BETA

   35 days    Tue 11/28/06    Mon 1/15/07    QUEPASA

MIGRACION DE INFORMATION

   5 days    Tue 1/16/07    Mon 1/22/07    QUEPASA

VERSION FINAL

   7 days    Tue 1/23/07    Wed 1/31/07    QUEPASA

CODIGO FUENTE Y PANTALLAS

   57 days    Tue 11/28/06    Wed 2/14/07   

STUDENTS VOICES

   5 days    Tue 11/28/06    Mon 12/4/06    QUEPASA

WEBSITE MATT

   5 days    Thu 2/1/07    Wed 2/7/07    QUEPASA

MODULOS ADICIONALES

   5 days    Thu 2/8/07    Wed 2/14/07   

PROJECT MATT-QUEPASA

   59 days    Fri 11/20/06    Wed 2/14/07   

INFRASTRUCTURE TARGETS

   7 days    Mon 11/20/06    Fri 12/01/06   

PURCHASE AND INSTALLATION OF EQUIPMENT

   5 days    Mon 11/20/06    Wed 11/29/06    QUEPASA

STUDENT VOICES PROGRAMMING (JAVA)

   12 days    Mon 11/20/06    Fri 12/08/06   

BETA VERSION

   10 days    Mon 11/20/06    Wed 12/06/06    QUEPASA

FINAL VERSION

   2 days    Fri 11/24/06    Mon 11/27/06    QUEPASA



--------------------------------------------------------------------------------

MATT WEBSITE PROGRAMMING (JAVA)

   47 days    Tue 11/28/06    Wed 1/31/07   

BETA VERSION

   35 days    Tue 11/28/06    Mon 1/15/07    QUEPASA

DATA MIGRATION

   5 days    Tue 1/16/07    Mon 1/22/07    QUEPASA

FINAL VERSION

   7 days    Tue 1/23/07    Wed 1/31/07    QUEPASA

SOURCE CODE AND SCREENS LAYOUT

   57 days    Tue 11/28/06    Wed 2/14/07   

STUDENT VOICES

   5 days    Tue 11/28/06    Mon 12/4/06    QUEPASA

MATT WEBSITE

   5 days    Thu 2/1/07    Wed 2/7/07    QUEPASA

OTHER SOURCE CODE-COMPLETE

   5 days    Thu 2/8/07    Wed 2/14/07    QUEPASA

 

Page 2



--------------------------------------------------------------------------------

EXHIBIT C

Web Hosting and Related Services

In addition to the standards set forth elsewhere in the Agreement, Sponsor shall
comply with these service standards and response times and will provide
Organization with detailed reports on a monthly or more regular basis showing
status and results.

Servers and Security

Site to be hosted on Microsoft servers, available 99.99% of the time. Servers
must be located in secured facilities, with restricted physical access for
authorized individuals.

Base configuration (to be upgraded, as needed, to future, compatible technology
of comparable industry standard): dedicated multiprocessor Dell PowerEdge 1750
servers, connected to a Dell PowerEdge 2600 with Dual 2.8gig Xeon P4 processors
running Microsoft SQL Server. All servers to be protected at multiple layers by
a leading firewall and leading server-based firewall software.

Available bandwidth and hardware to be monitored, projected, and made available
as needed, including heightened activity that arises seasonally or in response
to broadcast emails. Fifty (50) gigabytes (GB) of disk storage space, and five
hundred (500) gigabytes per month bandwidth is included. Sponsor will provide
additional bandwidth as required.

Databases shall be SQL or future, compatible technology of comparable industry
standard.

All data shall reside on dedicated servers that shall not be used or contain any
data for any purpose other than the provision of Services under this Agreement.
Applications must reside on dedicated hardware/servers in such a way as not to
be adversely affected by non-Organization-related applications that may be
connected to that hardware.

Sponsor shall use 128-bit encryption or stronger cryptography for the
transmission and storage of all user profile data (including all personally
identifiable information) and all security data. In addition, Sponsor shall use
128-bit browser encryption.

All required secured certificates are included. Additional secured certificates
with encryption using industry standard certificate authorities are available.
Certificate and installation is $500.00 for first year is and $300.00 for each
successive year.

Passwords must be securely conveyed after positive identification of an
authorized recipient has been established. Unencrypted e-mail is not considered
to be a secure mechanism and therefore shall not be used.

Access to user data, passwords, and all Website-related logs must be restricted
to authorized representatives only.



--------------------------------------------------------------------------------

Website Characteristics

1. Microsoft.Net framework or future, compatible technology of comparable
industry standard.

2. HTML codes / meta tags and other features, content, and functionality
designed to maximize “hits” and indexing on leading search engines.

Technical Services and Support

1. Transparent, secure migration of user data, applications, and Website
operation from current configuration and service provider on or before such
dates as appear on the “Deliverables Schedule” attached to this Agreement as
Exhibit B.

2. 24x7 technical support. Response time of 1 hour or less to hardware failure.

3. Backup services to be provided on a nightly basis, including a complete copy
of all Organization-related data to a live backup server using a direct copy
technique. SQL tables to be set up within SQL to do a full copy backup after
midnight and a transaction backup at noon, with those backup files to be copied
to the live backup server nightly. In addition, full weekly backups (including
all applications, data, and log files) to tape for historical and archival
purposes.

4. Hosting management activities including the following:

 

  i. 7x24 monitoring which includes:

 

  1. IIS Status

 

  2. TCPIP ICMP/Ping

 

  3. Intrusion Detection

 

  4. Database Insert Capabilities

 

  5. Bandwidth Utilization

 

  ii. Patch and Security Hot Fix management

 

  1. Patches are accumulated and tested on test servers with application to the
production servers at least monthly. Maintenance usually takes place on a
scheduled Saturday night starting at 11 pm Central time.

 

  2. Hot fixes are evaluated for security impact and are applied immediately if
necessary. If reboots are required, hot fixes are applied at 11 pm Central time.

 

Page 2



--------------------------------------------------------------------------------

Reports

Reports shall contain the following information as well as other information to
be included as deemed necessary by the Parties during the term of the Agreement:

 

  •   System availability to include web pages, ordering tools, and active
service

 

  •   Total and average number of email contacts generated

 

  •   Cause analysis and statistics for calls and emails to technical support

 

  •   Statistics of the various pages on the Site (including “hits per day”,
“enrollments per day”, and “unique users”)

 

  •   Security-related events

 

  •   Bandwidth utilization and trends

 

  •   Other statistics mutually agreed between the Parties

Other

1. Sponsor shall not sell, rent, lend, trade, or lease any personal information
collected through or provided by any Organization-related application, including
but not limited to email lists, without prior written approval by an authorized
representative of Organization.

 

Page 3



--------------------------------------------------------------------------------

Annex 1

THIS AGREEMENT made and effective as of                     , __, 200_, by and
between Mexicans & Americans Thinking Together Foundation, Inc., a Delaware
not-for-profit corporation (the “Organization”) and
                                 (“Subcontractor”), a
                                                                         .

WHEREAS the parties desire to enter into this Agreement for the purpose of
confirming the nature of the parties’ relationship and the ownership of the
Deliverables (as defined herein); and

WHEREAS, for purposes of this Agreement, “Deliverables” shall mean all
copyrightable works including, without limitation: all images, illustrations,
graphics, designs, multimedia, artwork, text; all computer software, source code
and object code, script, programming code, HTML code, interfaces, protocols and
data created, developed or customized by or with the cooperation of
Subcontractor during the course of Subcontractor’s engagement by Quepasa
Corporation (“Quepasa”) in connection with the provision of services for the
design, development, implementation, operation and hosting of the Organization
website pursuant to the Corporate Sponsorship Agreement and Management Services
Agreement between Quepasa and Organization, including, but not limited to, the
Deliverables listed on Schedule 1 attached hereto, and all inventions, designs,
methods, processes, apparatus, machines, compositions of matter, articles of
manufacture, works of authorship (including without limitation computer software
and databases), marks, brands, logos, slogans, taglines, and all copyrights,
patents, trademarks, trade secrets, and other intellectual property rights
therein (collectively “Intellectual Property”).

NOW, THEREFORE, for valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Organization shall own all right, title and interest in and to the
Deliverables, including the Intellectual Property. To this end, the parties
expressly agree that the Deliverables shall be considered a work made for hire
for Organization as that term is defined in § 101 of the 1976 Copyright Act.

2. To the extent that the Deliverables are determined by a court of competent
jurisdiction or the Register of Copyrights not to be a work made for hire (or if
ownership of all rights therein do not or did not otherwise vest exclusively in
Organization), Subcontractor hereby irrevocably assigns to Organization all
right, title and interest to the Deliverables, including the Intellectual
Property worldwide and agrees to execute any and all documents deemed necessary
or appropriate by Organization to effectuate a complete transfer of ownership of
all rights, including but not limited to copyright rights, to Organization
throughout the world.

3. Subcontractor hereby expressly waives any “artist’s rights” or “moral rights”
he/she might otherwise have in the Deliverables, including the Intellectual
Property.

4. Subcontractor acknowledges that at all times, Subcontractor is acting as an
independent contractor and not as an agent, employee or representative of
Organization.



--------------------------------------------------------------------------------

5. To the extent any of the Deliverables incorporate Intellectual Property owned
by Subcontractor, Subcontractor hereby grants an irrevocable, worldwide,
nonexclusive, royalty-free, paid in full license to Organization to use said
Intellectual Property.

6. This Agreement constitutes the entire agreement between the parties regarding
the subject matter hereof, and supersedes any prior or inconsistent oral or
written agreements or understandings between the parties.

7. This Agreement may not be modified except pursuant to a written instrument
signed by both parties.

IN WITNESS THEREOF, Organization and Subcontractor have caused this Agreement to
be signed and delivered by their duly authorized officers, all as of the date
first above written.

 

       Mexicans & Americans Thinking Together Foundation, Inc. By:          By:
     Date:          Date:     

 

Page 2



--------------------------------------------------------------------------------

Schedule 1

[Deliverables]

 

Page 3